Citation Nr: 0531793	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  01-06 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for irritable 
bowel syndrome (IBS), currently rated as 10 percent 
disabling.  

2.  Entitlement to a compensable evaluation for scars, 
residuals of breast reduction surgery, prior to August 30, 
2002 and an in excess of 10 percent since August 30, 2002.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran 




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 and February 2000 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

This case was previously before the Board in July 2003 and 
remanded for additional development and adjudication.


FINDINGS OF FACT

1.  The veteran's IBS has been manifested by more or less 
constant abdominal distress and chronic constipation.  

2.  Prior to August 30, 2002 the veteran's breast reduction 
surgical scars were tender and painful.  

3.  Currently, the veteran's breast reduction surgical scars 
are painful and tender.




CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no more, for 
IBS have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.114, Diagnostic 
Code 7319 (2005).

2.  Prior to August 30, 2002, breast reduction surgical scars 
were 10 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.321, 4.118, Diagnostic 
Code 7804, (2002). 

3.  The criteria for an evaluation in excess of 10 percent 
for breast reduction surgical scars are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.321, 4.118, Diagnostic Code 7804, (prior and subsequent to 
August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was not done.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of her claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

The veteran's claims for the disabilities at issue were 
received in June 1997 and September 1999.  The record 
reflects that she and her representative were provided with 
copies of the August 1999 and February 2000 rating decisions; 
the March 2001 statement of the case; and the supplemental 
statements of the case issued in December 2001, April 2005 
and June 2005.  By way of these documents, the veteran was 
informed of the evidence needed to support her claims for 
increased evaluations.  Thus, these documents provided notice 
of the laws and regulations, the cumulative evidence already 
of record, and the reasons and bases for the determination 
made regarding the claims, which the Board construes as 
reasonably informing her of the information and evidence not 
of record that is necessary to substantiate her claims.

By letters dated in February 2004 and February 2005, the RO 
advised the veteran of the criteria for establishing her 
claim, the types of evidence necessary to prove her claim, 
the information necessary for VA to assist her in developing 
her claims, and the evidence that the RO had received.  The 
veteran was notified of which portion of that evidence she 
was responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on her behalf.  The 
letters suggested that she submit any evidence in her 
possession.  The letter also informed the veteran that at her 
option, the RO would obtain any non-Federal private treatment 
records she identified as related to her claims.  Clearly, 
from submissions by and on behalf of the veteran, she is 
fully conversant with the legal requirements in this case.  
All the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, at 125.  Thus, the contents of these letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2005).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to her claims 
and arranged for appropriate examination.  The Board finds 
that all necessary development has been accomplished.  In 
this context, her service medical records, VA outpatient 
treatment records, private treatment records identified by 
the veteran as relevant to her claims, and the reports of VA 
examinations in August 1997, December 1999 and April 2005 
have been obtained and associated with the claims file.  The 
veteran does not assert that there is additional evidence to 
be obtained or that there is a request for assistance that 
has not been acted on.  All records obtained or generated 
have been associated with the claim file.  The Board finds 
that the RO has complied with the duty to assist the veteran 
with the development of her claim.  38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2005).

Accordingly, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Pertinent Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based upon 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).


C.  Factual Background

The veteran filed claim for service connection for IBS and 
breast reduction surgical scars in June 1997.  In support of 
her claim are service medical records which show treatment 
for severe constipation secondary to IBS.  These records also 
show the veteran underwent an elective bilateral mammoplasty 
reduction procedure in October 1994.  Additional treatment 
notes indicate that the veteran had a normal postoperative 
course with complaints of some persistent hypoesthesia of the 
left nipple.  On separation in December 1996 there were no 
pertinent complaints with regard to the surgical scars.  

Post service medical evidence includes a VA examination 
report dated in August 1997.  At that time she complained of 
occasional heartburn and chronic constipation.  She reported 
taking various prescriptive medications, including Metamucil, 
none of which seemed to help.  With respect to the scars, the 
veteran reported a pulling sensation when lifting her arms or 
with lifting heavy objects.  Examination of the chest 
revealed surgical scars along the lower margin of both 
breasts, which were flat and nontender with no evidence of 
keloid formation.  There were no nodules noted in either 
breast.  The examiner concluded the general physical 
examination was essentially unremarkable.  

Additional evidence submitted in support of the claim 
includes lay statements from several individuals relating 
their observations of the veteran's physical condition during 
active duty.  In a statement received in November 1987, a lay 
informant reported that the scars were painful.

In a January 1998 rating action, service connection was 
granted for IBS.  A noncompensable evaluation was assigned 
effective March 1997.  In August 1999, the RO granted service 
connection for residual scars of the breast reduction surgery 
and a noncompensable evaluation was assigned, effective March 
1997.  

Private treatment records dated in October 1999 show the 
veteran was evaluated for abdominal bloating and 
constipation.  She reported that she was massively 
constipated following her KUB during a previous visit.  She 
was not on medications and had not maintained routine stool 
softeners as previously recommended.  She was having a bowel 
movement only twice a week.  She reported that her stools 
were not black or tarry in appearance and there was no bright 
red blood per rectum.  She did not have a specific food 
intolerance.  On examination the abdomen was soft and there 
was some fullness through the transverse, descending, and 
sigmoid colon region, secondary to increased stool formation.  

During VA examination in December 1999, the veteran reported 
that she could go as long as a week without having a bowel 
movement unless she took some kind of medication.  When she 
did have a bowel movement it was neither a large caliber 
stool nor a large quantity of stool.  She stated that when 
symptomatic her abdomen felt tight.  She had no complaints of 
diarrhea.  On examination the abdomen was quite obese.  The 
abdomen felt soft to pressure, with no tenderness and no 
organs or masses palpable.  The diagnosis was irritable bowel 
syndrome manifested primarily by constipation.  

In February 2000, the RO increased the evaluation for IBS to 
10 percent.

At her personal hearing at the RO in October 2001, the 
veteran reported essentially constant abdominal distress 
together with constant constipation.  With respect to her 
surgical scars, she testified that she had pain, tenderness 
and pulling from the scar tissue when lifting her arms above 
her head.  

VA outpatient treatment records dated in 2004 show that 
during followup examination for IBS in October 2004 she 
reported ongoing constipation treated with over-the-counter 
laxatives and teas.  She was not using prescriptive 
medications as requested.  The examiner noted the veteran had 
IBS with poor compliance.  

On VA examination in April 2005 the veteran complained of 
pain with lifting and sharp pain at the sites of the surgical 
scars as well as pain when not wearing any supportive 
garments like a bra.  On examination of the left breast there 
was a scar that measured 12 inches in length and about 3 
millimeters in diameter.  There was some tenderness 
associated toward the anterior axillary line on the left side 
of the scar for about 1/2 inch.  The rest of the scar was not 
painful.  There was no adherence to the underlying tissue and 
the texture of the skin was smooth and healthy.  The scar was 
stable with no elevations or depressions on the surface 
contour on palpation.  The scar was also superficial with no 
signs of inflammation, edema or keloid formation.  There were 
no areas of induration or inflexibility of the skin in the 
area of the scar.  When lifting her arms above the shoulder 
in abduction she complained of pain in the site of the 
lateral third of the scar.  

There was also a vertical surgical scar in the left breast 
measuring about 3 inches by 3 inches in diameter.  There was 
a tender area close toward the nipple region of the scar and 
the rest of the scar was nontender.  There was no adherence 
to the underlying tissue and the texture of the skin was 
normal.  The scar was hypopigmented, but stable and healthy 
with no breakdown.  There were no elevations or depressions 
of the surface of the scar.  The scar was superficial with no 
areas of induration or inflexibility of the skin.  There was 
no limitation of motion or function related to or caused by 
the scar.  

Evaluation of the right breast revealed a surgical scar under 
the breast in the countours of the breast measuring about 11 
inches.  The scar was hypopigmented and there was no pain 
associated with it.  There was no adherence to the underlying 
tissue and the texture of the skin was healthy.  The scar was 
stable with no elevations or depressions of the surface 
contour on palpation.  It was superficial with no signs of 
inflammation, edema or keloid formation.  There were no areas 
of induration or inflexibility of the skin in the area of the 
scar.  There was no limitation of motion of the right 
shoulder joint along with the scar.  There was also a 
vertical scar that measured 2-1/2 inches by 3 millimeters 
along the midline of the breast just below the area of the 
nipple.  There was no tenderness and the scar was not 
adherent to underlying tissues.  The texture of the skin was 
normal.  The scar was stable and there was no ulceration or 
breakdown.  There were no elevations or depressions of the 
scar.  The scar was hypopigmented, but superficial, and not 
associated with inflammation, edema or keloid formation.  
There were no areas of induration or inflexibility of the 
skin.  There was no limitation of motion of the right 
shoulder joint or limitation of function caused by the scar.  
The clinical impression was bilateral breast reduction and 
mammoplasty with residual pain in the left breast transverse 
surgical scar with abduction of the left upper arm of 90 
degrees.  

In an April 2005 rating decision, the RO increased the 
evaluation for the surgical scars to 10 percent, effective, 
August 30, 2002.  

Additional VA outpatient treatment records show the veteran 
was seen during routine examination in June 2005.  At that 
time it was noted that her IBS was not well controlled.  

D.  Irritable Bowel Syndrome 

The RO has evaluated the veteran's IBS as 10 percent 
disabling under Diagnostic Code 7319.  Under Diagnostic Code 
7319, a 10 percent rating is assigned for moderate irritable 
bowel syndrome with frequent episodes of bowel disturbance 
and abdominal distress.  A 30 percent rating is in cases with 
severe irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation and more or less constant abdominal 
distress.  38 C.F.R. § 4.114 (2005).

Review of the record reveals the veteran's long-standing 
complaints of symptoms which typify severe irritable bowel 
syndrome including chronic constipation and more or less 
constant abdominal distress.  She reports that she frequently 
takes medication in an attempt to control the constipation 
and other symptoms of the disorder.  Based on all the 
evidence, the Board finds that the veteran's IBS is now 
severe in degree, as described in Diagnostic Code 7319, and 
as such warrants an increased rating to the level of 30 
percent.  The Board notes that 30 percent is the maximum 
schedular evaluation under Diagnostic Code 7319 and an 
evaluation in excess of 30 percent is not available under 
this provision.

In so deciding, the Board has deemed the veteran as competent 
to describe her gastrointestinal symptoms.  In fact, the 
Board has relied on her report of symptoms in the assignment 
of the 30 percent rating under Diagnostic Code 7319.  The 
competent medical evidence fails to establish entitlement to 
further compensation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. §3.159 (2005).

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  
38 C.F.R. § 4.114 (2005).

There is no competent evidence of record which indicates that 
the veteran's IBS has caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care recently.  Thus, there is no basis for 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996).



E.  Surgical Scars

By regulatory amendment, effective August 30, 2002, changes 
were made to the schedular criteria for evaluating diseases 
of the skin, including scars.

Where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised liberalizing criteria, 
that award may not be made effective before the effective 
date of the change.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), to the extent it held that, where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).  In this case, 
neither version is more favorable to the appellant.

The veteran's service-connected surgical scars are currently 
rated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2005).

Under the regulations in effect prior to August 30, 2002, in 
order to warrant a compensable rating under the prior 
criteria, the veteran would have to have superficial scars, 
which are poorly nourished, with repeated ulceration, or that 
are tender and painful on objective demonstration under 
Diagnostic Codes 7803 and 7804.  Compensable ratings may also 
be assigned under Diagnostic Codes 7800 7801 and 7802 for 
disfiguring scars of the head, face, or neck or burn scars.  
Scars may also be rated based on limitation of function of 
the part affected under Diagnostic Code 7805.  38 C.F.R. § 
4.118 (2002).  



Prior to August 2002

The RO has determined, that prior to August 30, 2002 the 
veteran's surgical scars did not warrant a compensable 
evaluation under any of the diagnostic codes available under 
the former 38 C.F.R. § 4.118 for assessing scars.  The Board 
does not agree.

In essence, the AOJ has assigned a staged rating.  However, 
the Board does not accept or believe that there has been a 
significant change in the level of the appellant's condition 
during this appeal period.  It is clear that there was an 
earlier examination that disclosed no pain or tenderness.  
However, in November 1997, a lay statement attested to the 
appellant's report of pain.  During her hearing, she 
testified as to the existence of pain and tenderness when 
reaching or pulling above her head.  The existence of pain is 
a fact to which a layman is competent to testify.  See Layno 
v. Brown, 6 Vet. App. 465 (1994).  The lay statements are 
competent.  Subsequently, a VA examination was conducted in 
2005.  The examination report was far more detailed than the 
first VA examination report.  The examiner also recorded the 
existence of pain and tenderness, particularly when lifting 
an arm; exactly as testified by the appellant.  

The Board does not believe that the appellant became 
magically worse on the day that the 2005 examination was 
conducted.  Furthermore, the Board finds it unlikely that the 
objective identification of a painful tender scar, 
particularly with certain movement is somehow not related to 
the 1997 and 2001 reports of pain and tenderness, 
particularly with certain movement.  The disability has not 
changed, a uniform evaluation is warranted and the only thing 
that has changed is the skill of the examining professional.  
Accordingly, a 10 percent evaluation is warranted for the 
period prior to August 2002.  

Entire Appeal Period

From date of claim to the present, the Board has also 
considered whether the veteran may receive a higher 
evaluation under the criteria for evaluating scars under 38 
C.F.R. § 4.118 (2005).  Currently, she has a 10 percent 
rating under the Diagnostic Code 7804, which is the maximum 
available under this code, applicable to superficial scars 
that are painful on examination.  Id.

As with the prior rating criteria, Diagnostic Codes 7800 and 
7801 do allow for a higher disability evaluation for scars 
that result in disfigurement of the head, face, or neck, or 
scars other than on the head, face, or neck that are deep or 
cause limited motion.  38 C.F.R. § 4.118 (2005).  However, as 
above, those diagnostic codes are not applicable in the 
veteran's case.  Her scars are not located on the head, face, 
or neck.  Further, the scars are not deep, and do not limit 
motion.  Diagnostic Codes 7802 and 7803 assign a maximum 10 
percent rating, which, as noted, is already assigned to this 
disability.  Accordingly, the only other rating for 
consideration is an evaluation of limitation of function of 
the part affected under Diagnostic Code 7805.

The revision to 38 C.F.R. § 4.118 does not change Diagnostic 
Code 7805.  With respect to this code, the revised regulation 
merely makes clear what has heretofore been VA's practice, 
that it should be used to rate scars based on limitation of 
function where such is appropriate.  However, there is no 
other functional impairment.  Although certain motions 
produce pain in the breast area, this does not constitute 
limitation of motion of the arm.

The veteran's contentions regarding the degree of her 
service-connected disability have been considered but the 
evidence does support a compensable evaluation for breast 
reduction surgical scars prior to August 30, 2002 but not an 
evaluation in excess of 10 percent at any time.

Also, there is no competent evidence of record which 
indicates that the veteran's breast reduction surgical scars 
have caused marked interference with employment beyond that 
which is contemplated under the schedular criteria, or that 
there has been any necessary inpatient care recently.  Thus, 
there is no basis for consideration of an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  There is 
nothing in the evidence of record to indicate that the 
application of the regular schedular standards is impractical 
in this case.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996).


ORDER

A 30 percent rating for IBS is granted, subject to 
regulations which govern the award of monetary benefits.

Prior to August 30, 2002, a 10 percent evaluation for breast 
reduction surgical scars is granted, subject to regulations 
which govern the award of monetary benefits.

An evaluation in excess of 10 percent for breast reduction 
surgical scars is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


